

115 HR 2769 IH: To prevent the application of the provisions of the individual mandate to individuals residing in rating areas with no qualified health plans offered on the Exchange.
U.S. House of Representatives
2017-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2769IN THE HOUSE OF REPRESENTATIVESJune 2, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prevent the application of the provisions of the individual mandate to individuals residing in
			 rating areas with no qualified health plans offered on the Exchange.
	
		1.Waiver of individual mandate for rating areas with no insurers
 (a)Individuals residing in exempted areasFor purposes of section 5000A of the Internal Revenue Code of 1986, an individual who resides in a rating area in which no qualified health plans are offered in the individual market through an Exchange established under section 1311 or 1321 of the Patient Protection and Affordable Care Act is deemed to have been determined by the Secretary of Health and Human Services under section 1311(d)(4)(H) of such Act to have suffered a hardship with respect to the capability to obtain coverage under a qualified health plan.
 (b)Effective dateThe amendments made by this section shall apply to taxable and plan years beginning after December 31, 2017.
			